Exhibit 10.1

WAIVER AND EIGHTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT

THIS WAIVER AND EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”), dated as of March 14, 2018, is made and entered into by and among
CNH FINANCE FUND I, L.P. formerly known as SCM Specialty Finance Opportunities
Fund, L.P., a Delaware limited partnership (“Lender”) and TRANS-LUX CORPORATION,
a Delaware corporation (“Trans-Lux”), TRANS-LUX DISPLAY CORPORATION, a Delaware
corporation (“TDC”), TRANS-LUX MIDWEST CORPORATION, an Iowa corporation (“TMC”),
TRANS-LUX ENERGY CORPORATION, a Connecticut corporation (“TEC”, and together
with Trans-Lux, TDC, and TMC, individually and collectively, “Borrower”).

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of July 12, 2016 (as the same may from time to time be
amended, restated, supplemented or otherwise modified, collectively, the “Credit
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, Lender has made certain credit facilities available to Borrower.  The
Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Existing Loan Documents.”

WHEREAS, Borrower has requested and Lender has agreed to, among other things,
(i) waive the Specified Defaults and Expected Defaults (each defined herein) and
(ii) amend the terms and conditions of the Existing Loan Documents, in each case
pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.                  Defined Terms.  Initially capitalized terms used herein and
not defined herein that are defined in the Credit Agreement shall have the
meanings assigned to them in the Credit Agreement (as amended hereby).

2.                  Amendments to Credit Agreement.  The Credit Agreement is
hereby amended as follows:

(a)                Effective March 1, 2018, the following defined term contained
in Section 1.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Applicable Margin” means (a) with respect to Revolving Loans and all other
Obligations (other than the Term Loan) six percent (6.0%), and (b) with respect
to the Term Loan, six percent (6.0%).

(b)               The Address for Notice of Lender on the signature page to the
Credit Agreement is hereby amended and restated as follows:

CNH Finance Fund I, L.P.

330 Railroad Avenue

Greenwich, CT 06830

Attention: Tim Peters

Telephone: (203) 742-3051

Fax: (203) 742-3072

Email: tpeters@cnhfinance.com

1



--------------------------------------------------------------------------------





3.                  Representations and Warranties.  Borrower represents and
warrants to Lender that, before and after giving effect to this Agreement:

(a)                All warranties and representations made to Lender under the
Credit Agreement and the Loan Documents are accurate in all material respects on
and as of the date hereof as if made on and as of the date hereof, before and
after giving effect to this Agreement.

(b)               The execution, delivery and performance by each Credit Party
of this Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all requisite action of the appropriate Credit Party and have been duly executed
and delivered by or on behalf of such Credit Party; (ii) do not violate any
provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any Credit Party
or any of the Credit Parties’ respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained.

(c)                This Agreement and any assignment, instrument, document, or
agreement executed and delivered in connection herewith constitutes the legal,
valid and binding obligation of each respective Credit Party, enforceable
against such Credit Party in accordance with its respective terms.

(d)               Except for the Specified Defaults and Expected Defaults, no
Default or Event of Default has occurred and is continuing or would exist under
the Credit Agreement or any of the Loan Documents, before and after giving
effect to this Agreement.

4.                  Conditions Precedent.  The amendments set forth in Section 2
and the limited waiver set forth in Section 5 shall be effective upon completion
of the following conditions precedent (with all documents to be in form and
substance satisfactory to Lender and Lender’s counsel):

(a)                Lender shall have received this Agreement duly executed by
Borrower;

(b)               Payment of all fees, charges and expenses payable to Lender on
or prior to the date hereof, if any; and

(c)                Borrower shall have executed and/or delivered such additional
documents, instruments and agreements as requested by Lender.

2



--------------------------------------------------------------------------------



  5.                  Limited Waiver of Specified Defaults and Expected
Defaults.  Borrower has failed (i) to comply with the Loan Turnover Rate
covenant as of the calendar months ending November 30, 2017 and December 31,
2017 as required pursuant to Section 7.1 of the Credit Agreement, (ii) to comply
with the Fixed Charge Coverage Ratio covenant as of the calendar months ending
December 31, 2017 and January 31, 2018 as required pursuant to Section 7.1 of
the Credit Agreement and (iii) to pay in full the obligations under the Carlisle
Subordinated Debt Documents on or prior to December 10, 2017, as required
pursuant to Section 8.1(n) of the Credit Agreement, each of which constitutes an
Event of Default under the Credit Agreement (the “Specified Defaults”) and
certain of which Borrower was previously notified of pursuant to that certain
letter from Lender to Borrower dated February 27, 2018.  Borrower also expects
that it will fail (i) to comply with the Loan Turnover Rate covenant as of the
calendar months ending February 28, 2018 and March 31, 2018 as required pursuant
to Section 7.1 of the Credit Agreement and (ii) to comply with the Fixed Charge
Coverage Ratio covenant as of the calendar months ending February 28, 2018 and
March 31, 2018 as required pursuant to Section 7.1 of the Credit Agreement (the
“Expected Defaults”).  Lender hereby waives compliance by the Borrower with
respect to the Specified Defaults and Expected Defaults only.  The Lender’s
waiver of non-compliance with the Credit Agreement is limited to the specific
instance of the Specified Defaults and the Expected Defaults and shall not be
deemed a waiver of or consent to any other failure to comply with the terms of
the Credit Agreement.  Such waiver shall not prejudice or constitute a waiver of
any right or remedies which the Lender may have or be entitled to with respect
to any other provision of the Credit Agreement.  The waiver is for these
particular instances and shall not be construed as a waiver of any other
presently existing or future Event of Default.

6.                  Miscellaneous.

(a)                Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in (i) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or
(ii) the other Loan Documents to “the Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended by this Agreement.

(b)               Ratification.  Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof.

3



--------------------------------------------------------------------------------





(c)                Release.  By execution of this Agreement, Borrower
acknowledges and confirms that Borrower does not have any actions, causes of
action, damages, claims, obligations, liabilities, costs, expenses and/or
demands of any kind whatsoever, at law or in equity, matured or unmatured,
vested or contingent arising out of or relating to this Agreement, the Credit
Agreement or the other Loan Documents against any Released Party (as defined
below), whether asserted or unasserted.  Notwithstanding any other provision of
any Loan Document, to the extent that such actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands may exist,
Borrower voluntarily, knowingly, unconditionally and irrevocably, with specific
and express intent, for and on behalf of itself, its managers, members,
directors, officers, employees, stockholders, Affiliates, agents,
representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”), hereby fully and
completely releases and forever discharges Lender, its Affiliates and its and
their respective managers, members, officers, employee, Affiliates, agents,
representatives, successors, assigns, accountants and attorneys (collectively,
the “Indemnified Persons”) and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arising out of or relating to
this Agreement, the Credit Agreement and the other Loan Documents which
Releasing Parties ever had or now have against any Released Party, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated.

(d)               Security Interest.  Borrower hereby confirms and agrees that
all security interests and liens granted to Lender continue in full force and
effect and shall continue to secure the Obligations.  All Collateral remains
free and clear of any liens other than liens in favor of Lender and Permitted
Liens.  Nothing herein contained is intended to in any way impair or limit the
validity, priority and extent of Lender’s existing security interest in and
liens upon the Collateral.

(e)                Costs and Expenses.  Borrower agrees to pay on demand all
usual and customary costs and expenses of Lender and/or its Affiliates in
connection with the preparation, execution, delivery and enforcement of this
Agreement and all other agreements and instruments executed in connection
herewith, including, without limitation (i) reasonable attorneys’ fees and
expenses of Lender’s counsel and (ii) all costs and expenses of Lender
(including reasonable attorneys’ fees and expenses) in connection with Lender’s
counsel performing searches on or about the date hereof in connection with
Lender’s rights under Section 2.10(e) of the Credit Agreement.

(f)                GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

4



--------------------------------------------------------------------------------





(g)               Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.

(h)               Loan Document.  This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection with or pursuant to
this Agreement shall be deemed to be a “Loan Document” under and as defined in
the Credit Agreement for all purposes.

[Signature Pages Follow.]

 

 

5



--------------------------------------------------------------------------------






 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.

BORROWER:                                               TRANS-LUX CORPORATION, a
Delaware corporation

TRANS-LUX DISPLAY CORPORATION, a Delaware corporation

TRANS-LUX MIDWEST CORPORATION, an Iowa corporation

TRANS-LUX ENERGY CORPORATION, a Connecticut corporation

 

By:

/s/ Todd Dupee

Name: 

Todd Dupee

Title:

Vice President and Controller

 

As Vice President and Controller of each of the above entities and, in such
capacity, intending by this signature to legally bind each of the above entities

 


Signature Page to Waiver and Eighth Amendment to Credit and Security Agreement

 

6



--------------------------------------------------------------------------------





 

 

LENDER:                                                      CNH FINANCE FUND I,
L.P. formerly known as SCM Specialty Finance Opportunities Fund, L.P, a Delaware
limited partnership



 

By:

/s/ Timothy Peters

Name: 

Timothy Peters

Title:

Authorized Signatory

 

 

Signature Page to Waiver and Eighth Amendment to Credit and Security Agreement

7